ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The State of Louisiana invokes the appellate jurisdiction of this court pursuant to La. Const, art. V, § 5(D), on the ground that the district court declared La. R.S. 15:304 and 15:571.11 unconstitutional.
The district court’s judgment is based upon its interpretation of La. R.S. 15:304 and 15:571.11, but in the alternative, the district court declares the statutes unconstitutional. Having resolved the questions presented in this case on statutory-grounds, the district court was premature in reaching the issue of constitutionality and any further statements by the court concerning the constitutionality of the statutes are dicta. See Cat’s Meow, Inc. v. City of New Orleans, 98-601 (La.10/20/98), 720 So.2d 1186 (courts should refrain from deciding the constitutionality of legislation when the case can be disposed of on non-constitutional grounds).
Accordingly, the case is transferred to the court of appeal for consideration.